

115 HR 3967 IH: Trash Reduction And Sensible Handling Act of 2017
U.S. House of Representatives
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3967IN THE HOUSE OF REPRESENTATIVESOctober 5, 2017Mr. Cartwright (for himself and Mr. McNerney) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Solid Waste Disposal Act to authorize States to restrict interstate waste imports and
			 impose a higher fee on out-of-State waste.
	
 1.Short titleThis Act may be cited as the Trash Reduction And Sensible Handling Act of 2017 or the TRASH Act. 2.Discretionary State plan provisions (a)In generalSection 4003(b) of the Solid Waste Disposal Act (42 U.S.C. 6943(b)) is amended—
 (1)in the subsection heading, by striking relating to recycled oil; (2)by redesignating paragraphs (1) through (4) as clauses (i) through (iv), respectively, and indenting appropriately;
 (3)in the matter preceding clause (i) (as so redesignated), by striking Any State and inserting the following:  (1)Recycled oil (A)In generalAny State;
 (4)in the undesignated matter following clause (iv) (as so redesignated), by striking Any plan and inserting the following:  (B)Amendments to plansAny plan; and
 (5)by adding at the end the following:  (2)Interstate waste imports (A)In generalAny State plan submitted under this subtitle may include, at the option of the State, provisions to carry out each of the following:
 (i)Restrictions at the State and local level of interstate waste imports by requiring that waste imported from another State be only from States with equivalent or more stringent standards of waste handling and reduction.
 (ii)Subject to subparagraph (B), imposition of additional or higher fees on interstate waste imports, regardless of the compliance of the exporting State with the waste handling and reduction standards of the importing State.
								(B)Fees described
 (i)In generalA fee imposed under subparagraph (A)(ii) shall be known as a community benefit fee. (ii)Disbursal of feesA State may provide community benefit fees to affected communities.
 (iii)Differentiation of feesThe State may differentiate community benefit fees based on whether the imported waste was disposed of at a landfill, an incinerator, a resource recovery facility, a waste-to-energy facility, or other waste handling facility..
 (b)Technical amendmentsSection 4008 of the Solid Waste Disposal Act (42 U.S.C. 6948) is amended— (1)in subsection (a)—
 (A)by striking section 4003(b) each place it appears and inserting section 4003(c); and (B)in paragraph (3)(C), by striking section 4003(b)(1)(A) and inserting section 4003(c)(1)(A);
 (2)in subsection (f)(1), by striking section 4003(b) and inserting section 4003(b)(1); and (3)in subsection (g), by striking section 4003(b)(1) and inserting section 4003(c)(1).
				